DETAILED ACTION
This office action response the amendment application on 11/09/2021.
Claims 1-5, 7-13, and 15-30 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 09 November, 2022.  Claims 1-2, 5, 7-10, 13, 15-18, and 20 have been amended.  Claims 6 and 14 have been cancelled. Claims 21-30 have been newly added.  Claims 16-20 and 24-25 have been withdrawn from consideration.  Claims 1-5, 7-13, and 15-30 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 17, and 24 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2015/0249526), (“D1”, hereinafter), in view of WANG et al. (U.S. Patent Application Publication No. 2016/0056942), (“D2”, hereinafter). 
As per Claim 1, D1 discloses an uplink reference signal transmission method (see, e.g., an uplink reference signal communication, [0012]), comprising:
 receiving, by a terminal, first higher layer signaling indicating a plurality of at uplink reference signal symbol groups and a plurality of uplink reference signal subcarrier groups ([see, e.g., wherein a user equipment to receive DL data on PDSCH, the DL data on PDSCH may include scheduled data via by an upper layer signaling (e.g., RRC (radio resource control) signaling, etc.), and a UL resource may be indicated by such an upper layer message as an RRC message or a system information [0089, 0222], and Fig. 6]),
wherein the plurality of uplink reference signal symbol groups is in 14 symbols or 12 symbols ([see, e.g., wherein generating a plurality of uplink reference signal, 14 
wherein each uplink reference signal symbol group of the plurality of uplink reference signal symbol groups comprises at least one-time unit ([see, e.g., wherein generating a plurality of uplink reference signal, the OFDM symbol is provided to indicate one symbol period, [0059], and Fig. 6]), and 
wherein each uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups comprises at least 12 uplink subcarriers ([see, e.g., wherein generating a plurality of uplink reference signal, a reference signal can be represented as `one subframe in time domain.times.12 subcarriers in frequency domain, [0009, 0124], and Fig. 6]); and 
receiving, by the terminal, first control information using a physical channel ([see, e.g., wherein the base station is able to inform the user equipment in DL, DL control information and can be transmitted on PDCCH (physical downlink control channel, [0069, 0086]]). 
D1 doesn’t appear explicitly disclose: wherein the first control information comprises indication information corresponding to an uplink reference signal symbol group of the plurality of uplink reference signal symbol groups, and wherein the first control information further comprises indication information corresponding to an uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups; and sending, by the terminal, an uplink reference signal in a time unit of the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group.  

wherein the first control information further comprises indication information corresponding to an uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups (see, e.g., the UCI onto time-frequency resources and mapped onto the subcarriers, [0076-0078]); and 
sending, by the terminal, an uplink reference signal in a time unit of the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group (see, e.g., mapping the CQI or the PMI onto OFDM symbols of a time slot where the uplink reference signal is located, and wherein the ACK/NACK feedback transmission, the OFDM symbols and subcarriers needing to be occupied by the ACK/NACK feedback information, [0077, 0084, 0090]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide deploying reliable base stations results improving system capacities, increasing peak value rates and user terminal experiences (D2, ¶ [0006]).
As per Claims 2, 18, D1 further discloses wherein each uplink reference signal symbol group of the plurality of uplink reference signal symbol group comprises a plurality of time units, and wherein every two time units in the plurality of time units are separated by a time interval of at least one time unit ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain, [0124], and Fig. 6]).  
As per Claims 3, 19,  D1 further discloses wherein the 14 symbols comprise symbols #o, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, #11, #12, and #13 for a normal cyclic prefix, or the 12 symbols comprise symbols #0, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, and #11 for an extended cyclic prefix  ([see, e.g., 14 OFDM symbols in case of a normal cyclic prefix (normal CP) and 12 OFDM symbols in case of an extended cyclic prefix (extended CP), [0124], and Fig. 6]).  
As per Claims 4, 20, D1 further discloses wherein the time unit is one symbol or two symbols ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain, [0124, 0157-0158], and Fig. 6]).  
As per Claims 5, 21,  D1 further discloses wherein the at least one time unit in each uplink reference signal symbol group the plurality of uplink reference signal symbol groups comprises a time unit comprising at least one of the symbol #0, #1, #2, #3, or #4 ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain and the Resource elements (Res) represented by `0`, `1`, `2`, and `3` on each of resource blocks mean resource elements to which CRS corresponding to each of antenna port, [0124-0125], and Fig. 6]).  
As per Claims 7, 22, D1 further discloses wherein every two subcarriers in the at least 12 uplink subcarriers are separated by a frequency spacing of at least one 
As per Claims 8, 23, D1 further discloses wherein the method further comprises: 
receiving, by the user terminal, third higher layer signaling comprising indication information of at least one codeword sequence ([see, e.g., an upper layer message as an RRC message indicates carrier frequency (or DL CC) of a DL resource and a carrier frequency (or UL CC) of a UL resource, [0222]]); and D1 appears to be silent to the instant claim, and however D2 discloses wherein the sending the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group comprises: 
sending, by the user terminal, the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group using the at least one codeword sequence (see, e.g., mapping the CQI or the PMI onto OFDM symbols of a time slot where the uplink reference signal is located, and wherein the ACK/NACK feedback transmission, the OFDM symbols and subcarriers needing to be occupied by the ACK/NACK feedback information, [0077, 0084, 0090]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide deploying reliable base stations results improving system capacities, increasing peak value rates and user terminal experiences (D2, ¶ [0006]).
As per Claim 9, D1 discloses a communication apparatus, comprising: 

a non-transitory memory storing a program for execution by the processor ([see, e.g., a processor 151 and a memory 152, [0312-0314], and Fig. 15]), the program including instructions for: 
sending first higher layer signaling to a user terminal, wherein the first higher layer signaling indicates a plurality of uplink reference signal symbol groups and a plurality of uplink reference signal subcarrier groups ([see, e.g., wherein a user equipment to receive DL data on PDSCH, the DL data on PDSCH may include scheduled data via by an upper layer signaling (e.g., RRC (radio resource control) signaling, etc.), and a UL resource may be indicated by such an upper layer message as an RRC message or a system information [0089, 0222], and Fig. 6]),
wherein the plurality of uplink reference signal symbol groups is in 14 symbols or 12 symbols, and ([see, e.g., wherein generating a plurality of uplink reference signal, 14 OFDM symbols in case of a normal cyclic prefix (normal CP), [0009, 0124], and Fig. 6]), and 
wherein each uplink reference signal symbol group of the plurality of uplink reference signal symbol groups comprises at least one-time unit ([see, e.g., wherein generating a plurality of uplink reference signal, the OFDM symbol is provided to indicate one symbol period, [0059], and Fig. 6]), and
each uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups comprises at least 12 uplink subcarriers ([see, e.g., wherein generating a plurality of uplink reference signal, a reference signal can be represented 
sending first control information to the terminal using a physical channel ([see, e.g., wherein the base station is able to inform the user equipment in DL, DL control information and can be transmitted on PDCCH (physical downlink control channel, [0069, 0086]]).  
D1 doesn’t appear explicitly disclose: wherein the first control information comprises indication information corresponds to an uplink reference signal symbol group of the plurality of uplink reference signal symbol, and 
wherein the first control information further comprises indication information corresponding to an uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups; and 
receiving uplink reference signal from the terminal in a time unit of the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group.
However, D2 discloses wherein the first control information comprises indication information corresponds to an uplink reference signal symbol group of the plurality of uplink reference signal symbol (see, e.g., wherein the mapping the UCI onto time-frequency resources, the subframe where the UCI is located contains one uplink reference signal, and the mapping the UCI onto time-frequency resources, [0076-0078]), and 
wherein the first control information further comprises indication information corresponding to an uplink reference signal subcarrier group of the plurality of uplink 
receiving uplink reference signal from the terminal in a time unit of the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group(see, e.g., mapping the CQI or the PMI onto OFDM symbols of a time slot where the uplink reference signal is located, and wherein the ACK/NACK feedback transmission, the OFDM symbols and subcarriers needing to be occupied by the ACK/NACK feedback information, [0077, 0084, 0090]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide deploying reliable base stations results improving system capacities, increasing peak value rates and user terminal experiences (D2, ¶ [0006]).
As per Claim 24, is the method claim corresponding to the apparatus claim 9 that has been rejected above.  Applicant attention is directed to the rejection of claim 9.  Claim 24 is anticipated by method being performed by the apparatus above and therefore is  rejected under the same rational as claim 9.
As per Claims 10, 25, D1 further discloses wherein each uplink reference signal symbol group of the at least one uplink reference signal symbol group comprises a plurality of time units, and wherein every two time units in the plurality of time units are separated by a time interval of at least one time unit ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain, [0124], and Fig. 6]).  
As per Claims 11, 26, D1 further discloses wherein the 14 symbols comprises symbols #0, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, #11, #12, and #13 for a normal cyclic prefix, or the 12 symbols comprises symbols #o, #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, and #11 for an extended cyclic prefix ([see, e.g., 14 OFDM symbols in case of a normal cyclic prefix (normal CP) and 12 OFDM symbols in case of an extended cyclic prefix (extended CP), [0124], and Fig. 6]).  
As per Claims 12, 27 D1 further discloses wherein the time unit is one symbol or two symbols; and wherein the at least one time unit in each uplink reference signal symbol group includes a time unit comprising at least one of symbol #0, #1, #2, #3, or #4 ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain and the Resource elements (Res) represented by `0`, `1`, `2`, and `3` on each of resource blocks mean resource elements to which CRS corresponding to each of antenna port, [0124-0125], and Fig. 6]).  
As per Claims 13, 28,  D1 further discloses wherein the at least one time unit in each uplink reference signal symbol group the plurality of uplink reference signal symbol groups comprises a time unit comprising at least one of the symbol #0, #1, #2, #3, or #4 ([see, e.g., mapping a reference signal can be represented as `one subframe in time domain and the Resource elements (Res) represented by `0`, `1`, `2`, and `3` on each of resource blocks mean resource elements to which CRS corresponding to each of antenna port, [0124-0125], and Fig. 6]).  
As per Claims 15, 29, D1 further discloses wherein every two subcarriers in the at least 12 uplink subcarriers are separated by a frequency spacing of at least one 
As per Claims 16, 30, D1 further discloses wherein the method further comprises: 
receiving, by the user terminal, third higher layer signaling comprising indication information of at least one codeword sequence ([see, e.g., an upper layer message as an RRC message indicates carrier frequency (or DL CC) of a DL resource and a carrier frequency (or UL CC) of a UL resource, [0222]]); and 
D1 appears to be silent to the instant claim, and however D2 discloses wherein the sending the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group comprises: 
sending, by the user terminal, the uplink reference signal in the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier group using the at least one codeword sequence (see, e.g., mapping the CQI or the PMI onto OFDM symbols of a time slot where the uplink reference signal is located, and wherein the ACK/NACK feedback transmission, the OFDM symbols and subcarriers needing to be occupied by the ACK/NACK feedback information, [0077, 0084, 0090]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide deploying reliable base stations results improving system capacities, increasing peak value rates and user terminal experiences (D2, ¶ [0006]).
As per Claim 17, D1 discloses a communication apparatus, comprising: 
a processor ([see, e.g., a processor 151, [0312-0314], and Fig. 15]); and 
a non-transitory memory storing a program for execution by the processor ([see, e.g., a processor 151 and a memory 152, [0312-0314], and Fig. 15]), the program including instructions for: 
receiving first higher layer signaling indicating a plurality of uplink reference signal symbol groups and a plurality of uplink reference signal subcarrier groups ([see, e.g., wherein a user equipment to receive DL data on PDSCH, the DL data on PDSCH may include scheduled data via by an upper layer signaling (e.g., RRC (radio resource control) signaling, etc.), and a UL resource may be indicated by such an upper layer message as an RRC message or a system information [0089, 0222], and Fig. 6]),
 wherein the plurality of uplink reference signal symbol groups is in 14 symbols or 12 symbols ([see, e.g., wherein generating a plurality of uplink reference signal, 14 OFDM symbols in case of a normal cyclic prefix (normal CP), [0009, 0124], and Fig. 6]), and 
wherein each uplink reference signal symbol group of the plurality of uplink reference signal symbol group comprises at least one-time unit ([see, e.g., wherein generating a plurality of uplink reference signal, the OFDM symbol is provided to indicate one symbol period, [0059], and Fig. 6]), and
each uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups comprises at least 12 uplink subcarriers ([see, e.g., wherein generating a plurality of uplink reference signal, a reference signal can be represented 
receiving first control information using a physical channel ([see, e.g., wherein the base station is able to inform the user equipment in DL, DL control information and can be transmitted on PDCCH (physical downlink control channel, [0069, 0086]]). 
D1 doesn’t appear explicitly disclose: wherein the first control information comprises indication information corresponds to  an uplink reference signal symbol group of the plurality of uplink reference signal symbol groups, and wherein the first control information further comprises indication information corresponding to an uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups; and sending uplink reference signal in a time unit of the uplink reference signal symbol group and a subcarrier of the uplink reference signal subcarrier.  
However, D2 discloses wherein the first control information comprises indication information corresponding to an uplink reference signal symbol group of the plurality of uplink reference signal symbol groups (see, e.g., wherein the mapping the UCI onto time-frequency resources, the subframe where the UCI is located contains one uplink reference signal, and the mapping the UCI onto time-frequency resources, [0076-0078]), and 
wherein the first control information further comprises indication information corresponding to an uplink reference signal subcarrier group of the plurality of uplink reference signal subcarrier groups (see, e.g., the UCI onto time-frequency resources and mapped onto the subcarriers, [0076-0078]); and 

In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide deploying reliable base stations results improving system capacities, increasing peak value rates and user terminal experiences (D2, ¶ [0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/KHALED M KASSIM/Primary Examiner, Art Unit 2468